DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “holes lead(ing) into each closed surface” of Claim 18 (particularly the “closed surface”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “longitudinal side panels” are identified as both item (21) and item (23).  Examiner notes that “through holes” is also identified as item (23).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, the phrase “wherein a low- temperature liquefied gas is routed through insulated pipelines, from or to a floating or onshore storage installation, to or from the tank of the vessel” is passive, narrative, and/or inferential and it is unclear whether this language defines a method step included in the claim.  See Ex Parte Brune, BPAI 2009-004646, August 7, 2009, appl. no. 10/399,272 (the passive language “can be selected”, “is generated”, “is stored”, and “is displayed” was determined to be indefinite).


Additional Examiner Notes Concerning the Present Application
Regarding the disclosure and Claims 1-21, Examiner notes for the record that Applicant’s present disclosure appears to consist of features previously described in other disclosures that were assigned to the same Assignee.  For the present application, Examiner has provided several examples of prior art exclusively from the collection of previous disclosures from various inventors, all with the same Assignee.  
	Examiner further notes that the Office’s database of disclosures currently contains over 40 separate documents from Assignee, each essentially disclosing “a sealed and thermally insulating vessel for storing a fluid…” and/or “a sealed insulating tank in which the secondary insulating barrier, the secondary sealing membrane, and the primary insulating barrier essentially consist of a set of prefabricated panels juxtaposed on the supporting structure.”
	Although Assignee has used different terms in the previous disclosures to describe the similar features, many (if not all) of these disclosures contain at least one feature found in the present Application.
	For the sake of clarity, Examiner summarizes the prior art currently applied to the present disclosure:
Prior Art
Disclosure Summary
Dhellemmes '658
(US 7464658) 5/11/06
“Sealed, thermally insulated tank” consists of tank walls fixed to the load-bearing structure of a ship, a box with panels, 1st and 2nd “sealing barriers”, 1st and 2nd “insulating barriers”.
Dhellemmes '991
(US 7555991) 9/22/05
“Self-supporting timber box with panels”, 1st and 2nd “insulating barriers”, holes enabling an inert gas to be circulated in the secondary insulating barrier.
Herry
(US 20170276295)
9/28/17
“Sealed and thermally insulating vessel”, secondary thermal insulation barrier and sealing membrane, holes with diameters “around 30 mm wide” enabling an inert gas to be circulated in the secondary insulating barrier.
Sassi
(US 20170138537)
5/18/17
“Sealed insulating tank”, secondary insulating barrier and sealing membrane, “prefabricated panels” (e.g., “box”) with “sealing strips” (e.g., “sealing beads”).
Jean
(US 20140124086)
5/8/14
“Sealed and thermally insulative tank”, “a plurality of juxtaposed insulation blocks”, said blocks containing “grooves”.

The above referenced art is discussed in detail in the section below titled “Claim Rejections - 35 USC § 103”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dhellemmes '658 in views of Dhellemmes '991, Herry, and Sassi.
Regarding Claim 1,  Dhellemmes '658 discloses a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure (entire invention),
said tank comprising a tank wall fixed on a support wall of the support structure (Col 1, lines 15-16),
 the tank wall comprising, in the thickness direction, from the outside to the inside of the tank (Col 1, lines 17-18):
 a thermally (Col 1, line 16) insulating barrier (Col 1, line 20) retained on the support wall (entire invention), and 
a sealed membrane (Col 1, lines 20-21 and Col 12, lines 30-33) supported by the thermally insulating barrier (Col 1, lines 20-21),
 the thermally insulating barrier comprising a plurality of juxtaposed insulating box-sections ("caissons" 7, Col 8, lines 30-40 and Fig 1),

 the bottom panel and the cover panel being established parallel to each other ("parallelepipedal caissons", Col 1, lines 32-33) and parallel to the support wall ("at least one panel extending parallel to said tank wall", Col 1, lines 25-26),
 the side panels connecting the bottom panel to the cover panel so as to delimit an internal space of the insulating box-section ("space" defined by "parallel load-bearing spacers interposed between a cover panel and a base panel" at Col 1, lines 35-36)

    PNG
    media_image1.png
    525
    657
    media_image1.png
    Greyscale

Further regarding Claim 1,  Dhellemmes '658 appears to be silent on:
 a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, the internal space being filled with a gas-permeable heatproof lining, and
through holes being provided in the side panels to allow gas to circulate between the internal space of the insulating box-section and an environment of the insulating box-section.
Dhellemmes '991, however, teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure,  
the internal space being filled with a gas-permeable heatproof lining (Item 3 and Col 5, lines 34-37, wherein the lining is made of solid foam materials in a particulate or fibrous form, and therefore "gas-permeable"), and 
through holes being provided in the side panels to allow gas to circulate between the internal space of the insulating box-section and an environment of the insulating box-section (Item 20 and Col 5, lines 37-47).
The advantages of Dhellemmes '991's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Dhellemmes '991’s teachings to Dhellemmes '658s disclosures by adding heat-proof foam lining and through holes allowing the insertion of inert gas in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
Further regarding Claim 1, Dhellemmes '658 as modified by above is silent on a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, the bottom panel comprising at least one through passage leading into said or each at least one confined space to allow gas to circulate between said or each at least one confined space and the internal space of the insulating box-section.
Herry, however, teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, the bottom panel comprising at least one through passage (Fig. 6, item 12) leading into said or each at least one confined space to allow gas to circulate between said or each at least one confined space and the internal space of the insulating box-section (para 71).
The advantages of Herry's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Herry’s teachings to Dhellemmes '658's modified disclosures by constructing the bottom panel to include through passages allowing the insertion of inert gas in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
Further regarding Claim 1, Dhellemmes '658 as modified by above appears to be silent on a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure,  
wherein the bottom panel comes into abutment on the support wall by means of sealant beads disposed between the support wall and the bottom panel to compensate for gaps in the support wall relative to a reference plane, and

Sassi, however, teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, 
wherein the bottom panel (54) comes into abutment on the support wall (99) by means of sealant beads (61) disposed between the support wall (99) and the bottom panel (54) to compensate for gaps in the support wall relative to a reference plane (Col 8, lines 4-14), and
the sealant beads (61) being disposed in the form of at least one closed outline (Sassi, Fig. 2, Examiner's annotations) delimiting at least one confined space between the support wall (99) and the bottom panel (54 and Col 8, lines 4-14).

    PNG
    media_image2.png
    655
    762
    media_image2.png
    Greyscale


Regarding Claim 2, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the side panels comprise transverse side panels (Dhellemmes '991, Item 12) and longitudinal side panels (Dhellemmes '991, Item 13), the transverse side panels being established perpendicular to the longitudinal side panels (Dhellemmes '991, Col 4, lines 45-62), the transverse side panels comprising the through holes (Dhellemmes '991, Items 20 and Col 5, lines 37-47).
Regarding Claim 3, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the sealant beads (Sassi, Item 61) comprise transverse beads and longitudinal beads, the transverse beads being disposed in line with the transverse side panels, and the longitudinal beads being disposed between the transverse beads.
	Further regarding Claim 3,  Dhellemmes '658 as modified above teaches the claimed invention, to include sealant beads (Sassi, para 70).  Sassi’s teachings do not specifically mention the alignment of said beads with regard to the panels or each other.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to align the beads to whatever shape was desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  

Regarding Claim 4, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the longitudinal beads (Sassi, Item 61) are disposed in line with the longitudinal side panels (Sassi, Examiner's annotations).
Regarding Claim 5, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein said insulating box-section further comprises support spacers (Dhellemmes '991, Fig 4, 14) disposed in the internal space in order to divide the internal space into a plurality of compartments, the support spacers being established parallel to the longitudinal side panels (Dhellemmes '991, Col 5, lines 1-11), a support spacer being placed between two consecutive through holes (Dhellemmes '991, Fig 3, which is a side view of Fig 2, and clearly shows holes 20 in spacer 14).
Regarding Claim 6, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the longitudinal (Sassi, Item 61) beads are disposed in line with the support spacers.
Regarding Claim 11, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the bottom panel 
Regarding Claim 12, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein at least one of said holes leads into each confined space (Herry, Col 6, lines 39-42, enable flow…inside…barrier 1).
Regarding Claim 13, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the diameter of said holes is between 15 and 30 mm, and preferably between 25 and 30 mm (Herry, Col 6, lines 48-49, "around 30 mm wide")..
Regarding Claim 14, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the thermally insulating barrier (Dhellemmes 991, Item 2) is a secondary thermally insulating barrier (Dhellemmes '991,  Col 1, line 17) and the sealed membrane (Dhellemmes 991, Item 5) is a secondary sealed membrane (Dhellemmes '991,  Col 1, line 18), the tank wall further comprising a primary thermally insulating barrier disposed on the secondary sealed membrane (Dhellemmes '991,  Col 1, lines 19-21) and a primary sealed membrane supported by said primary thermally insulating barrier (Dhellemmes '991,  Col 1, lines 21-22).
Regarding Claim 19, Dhellemmes '658 as modified above teaches a vessel for transporting a low-temperature liquefied gas, the vessel comprising a hull and a tank according to Claim 1 disposed in the hull (Dhellemmes '658, Col 8, lines 22-25).
Regarding Claim 20, Dhellemmes '658 as modified above teaches a transfer system for a low-temperature liquefied gas, the system comprising a vessel according to Claim 19, the system comprising

Regarding Claim 21, Dhellemmes '658 as modified above teaches a method for loading or offloading a vessel according to Claim 19, wherein  a low- temperature liquefied gas is routed through insulated pipelines, from or to a floating or onshore storage installation, to or from the tank of the vessel (Sassi, para 39).
Regarding Claim 15, Dhellemmes '658 discloses an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, 
said insulating box-section comprising a cover panel (Col 1, lines 33-37), side panels (Col 2, lines 5-10) and a bottom panel ("base panel", Col 1, line 36) and assuming the general shape of a rectangular parallelepiped (Col 8, line 45),
the bottom panel and the cover panel being established parallel to each other ("parallelpipedal", Col 8, line 45),
 the side panels connecting the bottom panel to the cover panel so as to delimit an internal space of the insulating box-section ("space" defined by "parallel load-bearing spacers interposed between a cover panel and a base panel" at Col 1, lines 35-36)
 the internal space being filled with a gas-permeable heatproof lining ("perlite", Col 1, lines 32-34).
	Further regarding Claim 15, Dhellemmes '658 appears to be silent on an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, (with) through holes being provided in the side panels to allow a gas to circulate in the insulating box-section.
	Dhellemmes '991, however, teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas,  through holes being provided in the side panels to allow a gas to circulate in the insulating box-section (Dhellemmes '991, Item 20 and Col 5, lines 37-47),
The advantages of Dhellemmes '991's teachings include a leak-tight structure for use with flammable material during ocean travel.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Dhellemmes '991’s teachings to Dhellemmes '658s disclosures by adding through holes allowing the insertion of inert gas in order to gain the advantages of a leak-tight structure for use with flammable material during ocean travel.
Further regarding Claim 15, Dhellemmes '658 as modified above appears to be silent on an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, the bottom panel comprising at least one through passage connecting a first internal face to the external face and leading into said one or each of said at least one closed zone.
	Herry, however, teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas,  the bottom panel comprising at least one through passage  (Herry, Fig. 6, item 12) connecting a first internal face to the external face and leading into said one or each of said at least one closed zone (Herry, para 71).
The advantages of Herry's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed 
Further regarding Claim 15, Dhellemmes '658 as modified above appears to be silent on an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas,  wherein sealant beads are disposed on an external face of the bottom panel,  the sealant beads being arranged in the form of at least one closed outline delimiting at least one closed zone on the external face.
	Sassi, however, teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, wherein sealant beads (Sassi, Item 61) are disposed on an external face of the bottom panel (Sassi, 54 and Col 8, lines 4-14), the sealant beads being arranged in the form of at least one closed outline delimiting at least one closed zone on the external face (Sassi, Examiner's annotations).
	The advantages of Sassi's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sassi’s teachings to Dhellemmes '658's modified disclosures by using strip sealant in the form of “beads” in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
Regarding Claim 16, Dhellemmes '658 as modified above teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, wherein the at least one through passage comprises a groove (Jean, Item 5) passing through the one or each closed zone (Jean, para 17).
Regarding Claim 17, Dhellemmes '658 as modified above teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, wherein the bottom panel (Herry, Item 11) comprises a plurality of through passages (Herry, Item 12) assuming the shape of holes (Herry, Fig. 6, which depicts passage 12 as a hole).
Regarding Claim 18, Dhellemmes '658 as modified above teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, wherein at least one of said holes leads into each closed surface (Dhellemmes '991, Item 20 and Col 5, lines 37-47).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dhellemmes '658 in views of Dhellemmes '991, Herry, and Sassi, and in further view of Jean.
Regarding Claim 7, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the at least one through passage comprises a groove (Jean, Item 5) passing through the one or each confined space (Jean,para 17).
	Further regarding Claim 7, Jean, however, teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the at least one through passage comprises a groove (Jean, Item 5) passing through the one or each confined space (Jean, para 17).

    PNG
    media_image3.png
    710
    755
    media_image3.png
    Greyscale

	The advantages of Jean's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Jean’s teachings to Dhellemmes '658's modified disclosures by using strip sealant in the form of “beads” in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
Regarding Claim 8, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein  the groove (Jean, Item 5) extends over an entire width of the bottom panel (Jean, Item 28).
Regarding Claim 9, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the groove (Jean, Item 5) extends parallel to the transverse side panels (Jean, Examiner's annotations) and is disposed so as to partition the bottom panel into two equal parts.
	Further regarding Claim 9,  Dhellemmes '658 as modified above teaches the claimed invention, although Jean’s Fig 1 appears to depict multiple instances of Item 5 (which would not equate to “two equal parts” as claimed by Applicant.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to only include one instance of Item 5 (thereby achieving “two equal parts” as desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
	Examiner further notes that in the present disclosure, Applicant has not stated any specific reason for dividing the bottom panel into “two equal parts”.  It appears the disclosure of “multiple parts” as described by Jean would work equally as well.
Regarding Claim 10, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the width of the groove (Jean, Item 5) is between 2 and 12 mm, preferably between 4 and 8 mm, and ideally is 5 mm.
	Further regarding Claim 10,  Dhellemmes '658 as modified above teaches the claimed invention, however, Jean does not specifically define a width of the groove.  However, It would have been an obvious matter of design choice to modify the groove to whatever width was desired, since such a modification would have involved a mere change in the size of a component.  A change in size is . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Felius (US 2009/0223974) discloses thermally insulated container (1) for storing liquefied gas (80). The container (1) comprises: a load bearing structural outer shell (2); a continuous first liquid barrier (40), during use being in contact with the liquefied gas (80); a first thermally insulating panel layer (11); a second liquid barrier (20); a second thermally insulating panel layer (10); first connectors (35) for connecting the first panel layer (11) to one of the second panel layers (10); second connectors (15) for connecting at least one of the second panel layers (10) to the outer shell (2); wherein the first panel layer (11) and at least one of the second panel layers (10) comprise through going passages for partially receiving the first and second connectors (35, 15).  Additionally, the panels 10a and 11a may be shaped such that the front faces 10b and back faces 11c form channels at selected points between the layers 10 and 11 e.g. for facilitating purging with inert gas before commissioning or decommissioning of the container 1. These channels may further be used during use of the container 1 to monitor the liquid and vapour tightness of the liquid barriers 20 and 40.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753